Execution Copy
 
SECURED PROMISSORY NOTE
 
$5,000,000.00
April__, 2010

 
FOR VALUE RECEIVED, Cytomedix Acquisition Company, LLC, a Delaware limited
liability company (“Buyer”), and Cytomedix, Inc., a Delaware corporation
(“Parent”, and together with Buyer, “Obligors”), hereby jointly and severally
promise to pay to the order of Sorin Group USA, Inc. a Delaware corporation
(“Seller”), without setoff or counterclaim (except to the extent explicitly
permitted pursuant to Section 8.8 of the Asset Purchase Agreement), at the
principal office of Seller in Arvada, Colorado, or such place as the holder of
this Note may from time to time designate, the principal sum of Five Million
Dollars ($5,000,000), payable as follows: (i) installments of $800,000 (Eight
Hundred Thousand Dollars) each on the six and twelve month anniversaries hereof,
(ii) installments of $1,200,000 (One Million Two Hundred Thousand Dollars) each
on the eighteen and twenty-four month anniversaries hereof, and (iii) an
installment of $1,000,000 on the thirtieth month anniversary hereof (the
“Maturity Date”).  All amounts payable on this Note shall be payable in lawful
money of the United States of America.  Each Obligor further covenants and
agrees as follows:
 
1.           Reference to Other Documents.  This Note is issued pursuant to
Section 2.4 of the Asset Purchase Agreement.
 
2.           Certain Definitions.  As used in this Note, the following terms
shall have the following meanings:
 
“Asset Purchase Agreement” shall mean that certain Asset Purchase Agreement,
dated as of April __, 2010 by and among Seller, Buyer and Parent.
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York, New York or Milan, Italy are required or authorized to
close.
 
“Note” shall mean this Secured Promissory Note.
 
Terms used and not otherwise defined in this Note and defined in the Uniform
Commercial Code as in effect from time to time in the State of Delaware (the
“Code”) shall have the meanings set forth in the Code.
 
3.           Interest.  The unpaid principal balance of this Note shall bear
interest, payable in arrears at the time of each scheduled payment of principal
hereunder, computed at the rate of 2.7% per annum.  All principal, interest and
other amounts unpaid after an Event of Default shall bear interest, payable on
demand, computed at a rate equal to 4% per annum plus the rate otherwise payable
hereunder. Interest shall be calculated for the actual number of days elapsed,
using a daily rate determined by dividing the annual rate by 360.
 
4.           Prepayment.  This Note may be prepaid by Obligors, in whole or in
part, at any time and from time to time, without premium or penalty.  All
prepayments shall be applied against scheduled payments of principal due
hereunder in the inverse order of their maturity.

 
 

--------------------------------------------------------------------------------

 
 
5.           Security Interest.  To secure payment of its obligations under this
Note, Buyer grants to Seller a security interest in all of the property
described below in which Buyer has or acquires an interest, wherever located,
whether now owned or hereafter arising or acquired (collectively, the
“Collateral”):  (a) all equipment, fixtures, and inventory, including all spare
and repair parts, special tools, equipment and replacements for any of the
foregoing, and any software embedded therein or related thereto; (b) all
accounts, contract rights, documents, chattel paper (including electronic
chattel paper), instruments, and general intangibles, and all returned or
repossessed goods the sale of which gave rise to any of the foregoing; (c) all
financial assets, investment property, securities, security entitlements,
securities accounts, commodity contracts, and commodity accounts, including all
substitutions and additions thereto, and all dividends, distributions and sums
distributable or payable from, upon or in respect of such property; (d) all
commercial tort claims; (e) all deposit accounts and all cash balances from time
to time credited to such accounts;  (f) all letter-of-credit rights; (g) all
supporting obligations that support the payment or performance of any of the
foregoing; and (h) all additions and accessions to, all proceeds, products,
offspring and profits of, and all rights and privileges incident to, any of the
foregoing..
 
In order to induce Seller to accept this Note from Obligors, Buyer warrants that
while any amount under this Note remains unpaid:  (a) Buyer is the owner of the
Collateral free of all encumbrances and security interests except the security
interests of Seller and other security interests Seller may permit in writing
from time to time; (b) Seller has a valid and perfected security interest in the
Collateral; (c) the execution and delivery of this Note will not violate or
constitute a breach of any agreement or restriction to which Buyer is a party or
is subject; (d) the name appearing below the signature of Buyer is Buyer’s
correct and exact name; (e) Buyer does not use any other names; (f) the address
appearing below Buyer’s name is Buyer’s principal business address (and Buyer
shall advise Seller in writing at least thirty (30) days before any change of
name or principal business address).
 
Buyer shall:  (a) keep the Collateral free from all liens, encumbrances and
security interests (other than the security interests of Seller and other
security interests Seller may permit in writing from time to time); (b) defend
it against all claims and legal proceedings by persons other than Seller; (c)
pay and discharge when due all taxes, license fees, levies and other charges
upon it; (d) and not sell, lease, license or otherwise dispose of it except in
the ordinary course of business prior to the occurrence of an Event of
Default.  Loss of or damage to the Collateral shall not release Buyer from any
of the obligations under this Note.  Buyer shall pay all expenses and, upon
request, execute and deliver any further documents and take any further actions
reasonably deemed advisable by Seller to preserve the Collateral or to
establish, determine priority of, perfect, continue perfected, terminate and/or
enforce Seller’s interest in it or rights under this Note.  Buyer shall pay and
discharge all lawful taxes, assessments and governmental charges upon Buyer or
against its properties prior to the date on which penalties attach, unless and
to the extent only that such taxes, assessments and charges are contested in
good faith and by appropriate proceedings by Buyer.

 
2

--------------------------------------------------------------------------------

 
 
Seller has no duty to protect, insure, collect or realize upon the Collateral or
preserve rights in it against prior parties.  Buyer authorizes Seller to prepare
and file financing statements describing the Collateral in such jurisdictions as
Seller deems appropriate. No delay on the part of Seller in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege hereunder
preclude other or further exercise thereof or the exercise of any other right,
power or privilege.  The rights and remedies herein specified are cumulative and
not exclusive of any rights or remedies which Seller would otherwise have.
 
6.           Setoff.  Each Obligor grants Seller a security interest and lien in
any and all monies, balances and accounts now or hereafter owed Seller by such
Obligor and agrees that Seller may, and Seller reserves the right to, charge and
set off against any such monies, balances and accounts any amounts owing on the
Note, whether due or not.  This right of set off may be exercised
notwithstanding the subordination provisions below.
 
7.           Rights of Holder.  Without affecting the liability of either
Obligor, the holder of this Note may, from time to time and without notice,
renew or extend the time for payment, accept partial payments, release or impair
any collateral security for payment of this Note, or agree not to sue any party
liable on it.
 
8.           Default.  If any one or more of the following conditions or events
(each an “Event of Default”) shall occur:
 
a.           Default in Payment of Note:  If Obligors shall default in the
payment of any principal, interest or other amount due under the terms of this
Note; or
 
b.           Default in Compliance with Note Terms:  If Obligors shall default
in the performance of or compliance with any term (other than payment of any
principal or interest hereon) contained in this Note and such default shall not
have been remedied within ten (10) Business Days after the occurrence thereof;
or
 
c.           Breach of Representation or Warranty:  If any representation or
warranty made by Obligors in this Note proves to be incorrect in any material
respect or is breached in any material respect; or
 
d.           Other Agreements:  If any representation or warranty set forth in
Article IV of the Purchase Agreement shall cease to be true at any time while
any principal or interest on this Note remains outstanding (notwithstanding that
such representations and warranties are made as of execution of the Asset
Purchase Agreement and Closing thereunder, for purposes of this Note such
representations and warranties shall be deemed to be continually remade); or
 
e.           Bankruptcy; Insolvency; Involuntary or Voluntary Liquidation or
Dissolution:  If either Obligor (1) shall make an assignment for the benefit of
creditors, or (2) shall admit in writing its inability to pay a major part of
its debts as they become due, or (3) shall become the subject of any insolvency,
bankruptcy, receivership, or dissolution proceeding and, if such proceeding is
instituted against such Obligor, shall have been consented to or acquiesced in
by such Obligor, or shall remain un-dismissed for 60 days, or an order for
relief shall have been entered against such Obligor (any event under this clause
(e) being a (“Bankruptcy Default”));

 
3

--------------------------------------------------------------------------------

 
 
Then Seller may at any time, (x) at the option of Seller, by written notice
given to either Obligor, declare this Note to be, and this Note shall thereupon
become, due and payable, without any presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived, and Obligors
forthwith will pay to Seller (i) the whole of the principal balance of this Note
(then outstanding), (ii) all interest owed, (iii) all other sums, as provided in
this Note and (iv) all costs incurred by Seller in connection with this Note or
any renewal, extension, or change of or substitution for this Note or any part
thereof, whether made or incurred at the request of Obligors and including all
costs of enforcement, including reasonable attorneys’ fees and (y) exercise any
and all rights of a secured party upon default under the Code.  Notwithstanding
the foregoing, in the event of a Bankruptcy Default all sums referred to in (i)
through (iv) above shall automatically mature and become immediately payable by
Obligors.  Seller’s receipt of any payment after the occurrence of an Event of
Default shall not constitute a waiver of such default or any of the Seller’s
rights and remedies.


9.           Guaranteed.  The obligations of each Obligor hereunder are secured,
in part, by that certain Limited Guarantee Agreement dated the date hereof given
by Charles Sheedy, David Jorden, George McDaniel, Mike McDaniel, William Miller
and John Paul DeJoria in favor of Seller.
 
10.         Waiver.  The obligations of each Obligor hereunder shall be joint
and several, and  the liability of each Obligor shall be absolute and
unconditional, regardless of the liability of the other Obligor; and each
Obligor acknowledges that Seller has not made any representations or warranties
regarding the financial condition of any other Obligor or the value of any
collateral.  Each Obligor and any indorsers, sureties or guarantors waive
presentment, demand, notice of dishonor and protest, and agree to pay all costs
of collection, before and after judgment, including reasonable attorneys’ fees
and legal expenses.
 
11.         Governing Law.  This Note is governed by the internal laws of the
State of Delaware, except to the extent superseded by federal law.

 
4

--------------------------------------------------------------------------------

 

This Note was executed as of the date first written above.


CYTOMEDIX ACQUISITION COMPANY, LLC
   
By:
   
Martin Rosendale, President
   
CYTOMEDIX, INC.
   
By:
   
Martin Rosendale, CEO
   
OBLIGORS’ ADDRESS:
c/o Cytomedix, Inc.
416 Hungerford Drive, Suite 300
Rockville, MD 20850
Attention:  Martin Rosendale, Chief Executive Officer
Fax: 240.499.2690

 
 
 

--------------------------------------------------------------------------------

 